Name: Commission Regulation (EC) No 386/94 of 22 February 1994 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  trade;  regions of EU Member States
 Date Published: nan

 23 . 2 . 94 Official Journal of the European Communities No L 51 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 386/94 of 22 February 1994 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector the price of such products on the European territory of the Community and on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Annex II to Commission Regulation (EEC) No 1724/92 of 30 June 1992 0, as last amended by Regula ­ tion (EEC) No 2650/93 (4), fixes the amounts of aid granted for the products included in the forecast supply balance and which come from the Community market ; Whereas the amounts of aid for supplying the Canary Islands with pigmeat products, as set out in the aforemen ­ tioned Annex, are determined on the basis of the criteria for fixing Community aid in the present market situation of the sector in question and, in particular, in the light of HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1724/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 180, 23. 7. 1993, p. 26 . (3) OJ No L 179, 1 . 7 . 1992, p. 90 . 0 OJ No L 243, 29. 9 . 1993, p. 4 . No L 51 /2 Official Journal of the European Communities 23. 2. 94 ANNEX 'ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net weight) Product code Amount of a 0203 11 10 000 25 0203 12 11 100 25 0203 12 19 100 25 0203 19 11 100 25 0203 19 13 100 25 0203 19 15 100 17 0203 19 55 120 15 0203 19 55 190 15 0203 19 55 311 10 0203 19 55 391 10 0203 21 10 000 25 0203 22 11 100 25 0203 22 19 100 25 0203 29 11 100 25 0203 29 13 100 25 0203 29 15 100 17 0203 29 55 120 15 0203 29 55 190 15 0203 29 55 311 10 0203 29 55 391 10 1601 00 10 100 18 1601 00 91 100 32 1601 00 99 100 20 1602 20 90 100 18 1602 41 10 100 18 1602 41 10 210 35 1602 41 10 290 16 1602 42 10 100 18 1602 42 10 210 25 1602 42 10 290 16 1602 49 11 110 18 1602 49 11 190 30 1602 49 13 110 18 1602 49 13 190 25 1602 49 15 110 18 1602 49 15 190 25 1602 49 19 110 12 1602 49 19 190 20 1602 49 30 100 16 1602 49 50 100 10 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87 as amended.'